internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------ --------------------------- --------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ---------------- telephone number -------------------- refer reply to cc psi b05 plr-140343-13 date date x ------------------------------------------------- ------------------------------------------ y ------------------------------------------------- ------------------------------------------------------------- z ------------------------------------------------- ------------------------------------------ possession --------------- year ------ dear ------------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting rulings under sec_50 of the internal_revenue_code facts the facts represented are as follows x was a wholly-owned domestic limited_liability_company treated as a disregarded_entity for federal tax purposes y a domestic_corporation was the sole member of x y has not elected to be exempt from federal_income_tax pursuant to sec_936 plr-140343-13 z also a domestic_corporation made a capital_contribution to x in exchange for a membership interest in x y and z intended that upon the capital_contribution of z x would convert from a disregarded_entity to a partnership for federal tax purposes z has not elected to be exempt from federal_income_tax under sec_936 x’s primary business is to acquire operate and manage solar_energy facilities located in possession hereinafter each such facility will be referred to as project x will acquire a number of the projects and place them in service in year x will use the projects to generate electricity with solar_energy and sell all of the electricity produced by each project to a host customer under a power purchase agreement the projects are not eligible for production tax_credits under sec_45 at no time will any portion of the projects be used i for lodging ii by a tax-exempt_organization described in sec_50 or iii by governments or foreign persons x intends that each project constitute equipment which uses solar_energy to generate electricity within the meaning of sec_48 and qualify for the tax_credit under sec_48 energy_credit x will not elect to depreciate any portion of a project under the alternative_depreciation_system under sec_168 x requests the following rulings assuming that x will be regarded as a valid partnership for federal tax purposes and that each partner of x will be regarded as a valid partner each partner will be regarded as an owner and user of the projects to the extent of its respective share of the basis of each project for purposes of sec_50 and therefore will be entitled to a share of the energy_credit in accordance to sec_1 f and to the extent each partner is so regarded the projects will not be ineligible for the energy_credit by sec_50 law and analysis sec_48 provides for an energy_credit equal to percent of the cost_basis of qualifying energy_property placed_in_service before date sec_48 provides that energy_property includes equipment which uses solar_energy to generate electricity to heat or cool or provide hot water for use in a structure or to provide solar process heat excepting property used to generate energy for the purposes of heating a swimming pool sec_1_48-9 of the income_tax regulations provides that in order to qualify as energy_property under sec_48 property must be depreciable_property with an estimated_useful_life when placed_in_service of at least three years and constructed after certain dates sec_1_48-9 provides as follows plr-140343-13 d solar_energy property-- in general energy_property includes solar_energy_property the term solar_energy_property includes equipment and materials and parts related to the functioning of such equipment that use solar_energy directly to i generate electricity ii heat or cool a building or structure or iii provide hot water for use within a building or structure generally those functions are accomplished through the use of equipment such as collectors to absorb sunlight and create hot liquids or air storage tanks to store hot liquids rockbeds to store hot air thermostats to activate pumps or fans which circulate the hot liquids or air and heat exchangers to utilize hot liquids or air to create hot air or water property that uses as an energy source fuel or energy derived indirectly from solar_energy such as ocean thermal energy fossil fuel or wood is not considered solar_energy_property sec_1_48-9 provides in part that solar_energy_property includes equipment that uses solar_energy to generate electricity and includes storage devices power conditioning equipment transfer equipment and parts related to the functioning of those items such property however does not include any equipment that transmits or uses the electricity generated sec_1_46-3 provides in part that in the case of a partnership each partner shall take into account separately for his taxable_year with or within which the partnership taxable_year ends his share of the basis of partnership new sec_38 property and his share of the cost of partnership used sec_38 property placed_in_service by the partnership during such partnership taxable_year each partner shall be treated as the taxpayer with respect to his share of the basis of partnership new sec_38 property and his share of the cost of partnership used sec_38 property sec_50 provides that except as provided in sec_50 no credit is determined with respect to any property which is used predominantly outside the united_states sec_50 provides that sec_50 does not apply to any property described in sec_168 sec_168 provides that any tangible_property used predominantly outside the united_states during the taxable_year must be determined under the alternative_depreciation_system of sec_168 sec_168 lists exceptions to sec_168 for certain property used outside the united_states sec_168 provides that property will not be treated as used predominantly outside the united_states if the property is owned by a domestic_corporation other than a corporation which has an election in effect under former sec_936 or by a united_states citizen other than a citizen entitled to the benefits of sec_931 or sec_933 and which is used predominantly in a possession_of_the_united_states plr-140343-13 by such a corporation or such a citizen or by a corporation created or organized in or under the law of a possession_of_the_united_states the background of sec_168 provides insight in determining whether sec_168 applies to domestic partnerships where all of the partners are domestic corporations none of which has an election in effect under sec_936 or united_states citizens none of whom is entitled to the benefits of sec_931 or sec_933 the rules in sec_168 are derived from former sec_48 prior to sec_168 provided in relevant part that for purposes of sec_168 rules similar to the rules under sec_48 including the exceptions contained in sec_48 shall apply in determining whether property is used predominantly outside the united_states when former sec_48 was repealed in sec_168 was amended to incorporate the enumerated exceptions contained in former sec_48 see of the omnibus budget reconciliation act of publaw_101_508 the act the language of sec_168 is the same as the language in former sec_48 prior to its repeal in the senate_finance_committee stated the following comments in relevant part on the reason for the enactment of former sec_48 your committee’s amendment extends the application of the investment_credit provision to property used in a possession by a u_s_person or by a corporation organized in a possession provided the property would otherwise have qualified for the investment_credit this rule is not extended if the property is owned or used in the possession by u s persons who are presently exempt from u s tax due to the application of the special provisions of the code which exempt u s persons who derive substantially_all of their income from a u s possession sec_931 sec_932 sec_933 sec_934 s rep no 89th cong 2d sess 1966_2_cb_1100 based on the senate report it appears that congress intended former sec_48 to apply to united_states persons even though the literal language of former sec_48 applied to united_states citizens or domestic corporations when former sec_48 was enacted in the term united_states_person was defined under sec_7701 as meaning a a citizen or resident_of_the_united_states b a domestic_partnership c a domestic_corporation and d any estate_or_trust other than a foreign_estate or foreign_trust within the meaning of sec_7701 similar to former sec_48 the literal wording of sec_168 applies to domestic corporations or united_states citizens but not to domestic partnerships however the repeal of the former provision and the amendment to sec_168 by of the act were not intended to be substantive changes in the tax law h_r rep no 101st cong 2d sess date plr-140343-13 sec_7701 defines the term united_states_person as a a citizen or resident_of_the_united_states b a domestic_partnership c a domestic_corporation d any estate other than a foreign_estate within the meaning of sec_7701 and d any trust if a court within the united_states is able to exercise primary supervision over the administration of the trust and one or more united_states persons have the authority to control all substantial decisions of the trust in light of the legislative_history of sec_168 and former sec_48 we believe that sec_168 is intended to apply to a domestic_partnership where all of its partners are domestic corporations that do not have an election in effect under sec_936 or are united_states citizens that are not entitled to the benefits of sec_931 or sec_933 x represents when the projects are placed_in_service and begin commercial operations x will be a domestic_partnership and the partnership will own and operate the projects therefore provided that x is a domestic_partnership where all of its partners are domestic corporations other than a corporation which has an election in effect under sec_936 or united_states citizens other than a citizen entitled to the benefits of sec_931 or sec_933 the projects that are owned by x for depreciation purposes and are used by x only in possession is property described in sec_168 conclusion based solely upon the facts submitted and representations made we conclude that i assuming that x will be regarded as a valid partnership for federal tax purposes and that each partner of x will be regarded as a valid partner each partner will be regarded as an owner and user of the projects to the extent of its respective share of the basis of each project for purposes of sec_50 and therefore will be entitled to a share of the energy_credit in accordance to sec_1_46-3 and ii to the extent each partner is so regarded the projects will not be ineligible for the energy_credit by sec_50 except as specifically set forth above we express no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code in particular we express no opinion as to whether x is a valid partnership and that each partner of x is a valid partner for federal tax purposes further we express no opinion as to whether each partner of x will be regarded as an owner and user of the project for purposes of any provision of the code other than sec_50 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-140343-13 in accordance with the power_of_attorney on file with this office copies of this letter_ruling will be sent to your authorized representatives sincerely nicole r cimino senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
